ELLISON, J.
Plaintiff brought this action against defendant in the Buchanan County Circuit Court for a divorce. He denied the allegations of the petition and himself asked a divorce for her fault. The trial court denied his cross-bill and entered a decree for plaintiff, together with the custody of their only child, a boy about three years old, and also twenty-five hundred dollars alimony.
Plaintiff alleged in her petition that defendant had made her condition intolerable by a course of indignities, beginning soon after their marriage, consisting of barbarous treatment. That he cursed and ' abused her without stint and more than once assaulted and beat her, whereby she at times had to flee to her neighbors. That he assaulted her with a butcher knife and at other times threatened her with an ax. and a razor.
Defendant by his cross-bill charged that plaintiff frequently assaulted and that she also abused him with vile language; that she would purloin his money; that she had committed adultery and had sat in the lap of a roomer at their house.
The evidence balanced largely in plaintiff’s favor. One or more neighbors saw him pursuing her with a *73butcher knife; another saw Mm choking her. The pti-lice were called in at least twice by persons who thought it necessary to her protection.
On Ms part he disclaimed charging her with adultery, but testified he saw her sitting in the lap of a man who had a room at their house. She denied tMs and explained that she was cleaning the room as usual when the man happened in and defendant, who was watcMng, came to the door. He likewise testified that she abused him with vile language.
"We tMnk the evidence so strongly preponderated with the plaintiff that the trial court could not have done otherwise than give her the decree with the custody of the infant child. The only question of the least doubt is the amount of alimony. Defendant was shown to be worth about $7500, and it appears that he owes plaintiff $400, money receiver from her. We will permit the payment of the full amount of alimony, to liquidate (she consenting thereto) the $400 owing to her. The judgment for divorce and custody of the child will be affirmed. But the judgment for alimony will'be reversed and the cause remanded that a pro'vision may be incorporated therein to the effect that the full payment of the alimony shall discharge plaintiff’s claim of four hundred dollars.
All concur.